Exhibit 10.2

 

LOGO [g629988logo.jpg]

2013 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on
November 12, 2013 (the “Grant Date”) granted you a non-qualified stock option
award (the “Option”) pursuant to the Office Depot, Inc. 2007 Long-Term Incentive
Plan (the “Plan”). Capitalized terms used but not defined in this 2013
Non-Qualified Stock Option Award Agreement (the “Agreement”) have the meanings
given to them in the Plan. This award is subject to federal and local law and
the requirements of the New York Stock Exchange.

 

1. Option

The Option provides you with the opportunity to purchase One Million Five
Hundred Thousand (1,500,000) shares of the Company’s common stock (“Option
Shares”), at an option price per share of $5.21 payable upon exercise, pursuant
to the provisions and restrictions contained in the Plan and this Agreement. The
option price per share is equal to the Fair Market Value of a share of the
Company’s common stock on the Grant Date. Your Option will expire at the close
of business on November 12, 2023 (the “Expiration Date”), subject to earlier
expiration upon the termination of your employment as provided below. Your
Option is not intended to be an “incentive stock option” within the meaning of
Section 422 of the Code.

 

2. Vesting and Exercise

 

  a. Normal Vesting and Exercise. The Option will vest and become exercisable
with respect to thirty-three percent (33%) of the Option Shares on each of the
first and second anniversaries of the Grant Date (in each case rounded down to
the next highest whole number of Option Shares) and all remaining Option Shares
on the third anniversary of the Grant Date, provided that you are continuously
employed by the Company or any Subsidiary from the Grant Date until each such
anniversary date (the “Vesting Period”).

 

  b. Effect on Vesting and Exercise of Employment Termination. Notwithstanding
paragraph 2(a) above, the following vesting and exercise rules will apply if
your employment with the Company and its Subsidiaries terminates before you have
exercised your Option for all of your Option Shares:

 

  i)

Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability, the Option will fully vest and become
exercisable as to all Option Shares (to the extent the Option has not previously
vested and become exercisable) on the date of such employment termination and
will remain exercisable by you (in the case of Disability) or your beneficiary,
surviving spouse, or estate, as applicable (in the case of death) at any time
until, and will automatically be forfeited and cancelled



--------------------------------------------------------------------------------

  upon, the earlier of the date which is 12 months after the date of your death
or Disability, as applicable, or the Expiration Date. As used herein, the term
“Disability” shall have the meaning set out in the Employment Agreement between
you and the Company dated as of November 12, 2013 (the “Employment Agreement”).
The determination of Disability must be final under the Employment Agreement
prior to the date on which the Option would otherwise cease to be exercisable to
be recognized under this Agreement. This definition of “Disability” applies in
lieu of the definition set out in the Plan.

 

  ii) Termination of Employment without Cause or for Good Reason Prior to Change
in Control. In the event of your involuntary termination of employment with the
Company and its Subsidiaries without Cause or your termination of employment
with the Company and its Subsidiaries for Good Reason, in either case prior to
the effective date of a Change in Control, the Option will vest and become
exercisable with respect to the portion of the Option that is scheduled to vest
during the 12-month period following the date of your employment termination
pursuant to paragraph 2(a) above on the date of your termination of employment
and the portion of the Option which is vested and exercisable on the date of
your employment termination will remain exercisable at any time, and will
automatically be forfeited and cancelled upon, the earlier of the date which is
12 months after the date of your employment termination or the Expiration Date.
The portion of the Option which is not vested and exercisable on the date of
your employment termination will be forfeited and cancelled on the date of your
employment termination.

 

  iii)

Termination of Employment without Cause or for Good Reason Following Change in
Control. In the event of your involuntary termination of employment with the
Company and its Subsidiaries without Cause or your termination of employment
with the Company and its Subsidiaries for Good Reason, in either case within 12
months after the effective date of a Change in Control, the Option will fully
vest and become exercisable (to the extent not already fully vested and
exercisable) on the date of your employment termination and will remain
exercisable at any time, and will automatically be forfeited and cancelled upon,
the earlier of the date which is 12 months after the date of your employment
termination or the Expiration Date. In the event of your involuntary separation
from service with the Company and its Subsidiaries without Cause or your
separation from service with the Company and its Subsidiaries for Good Reason,
in either case more than 12 months after the effective date of a Change in
Control, the treatment specified in paragraph 2(b)(ii) above shall apply to the
Option. However, in either case, if the Option is not assumed, substituted or
otherwise continued on an equivalent basis by the surviving entity in the Change
in Control, the Option shall become fully vested on the effective date of the
Change in Control and shall be cancelled in exchange for a cash payment in an
amount

 

2



--------------------------------------------------------------------------------

  equal to (i) the excess of the Fair Market Value per share of the Company’s
common stock subject to the Award immediately prior to the effective date of the
Change in Control over the per share exercise price, multiplied by (ii) the
number of shares of Company common stock subject to the Option.

 

  iv) Cause. If your employment is terminated by the Company or a Subsidiary for
Cause, the Option will be forfeited with respect to all Option Shares
immediately upon your termination of employment regardless of whether the Option
is then vested and exercisable with respect to all or any portion of the Option
Shares.

 

  v) Other Termination of Employment. Except as provided otherwise in paragraph
2(b)(i), (ii) and (iii) above, upon the termination of your employment with the
Company and its Subsidiaries, the portion of your Option that is unvested on the
date of your employment termination will automatically be forfeited and
cancelled on the date of your termination of employment and the portion of your
Option which is vested and exercisable on the date of your termination of
employment will remain exercisable at any time, and will automatically be
forfeited and cancelled upon, the earlier of the date which is 12 months after
the date of your termination of employment or the Expiration Date.

 

  vi) Definitions. As used herein, the terms “Cause”, “Good Reason” and “Change
in Control” shall have the meanings set out in the Employment Agreement.

 

  vii) Death After Termination of Employment. If you die after your employment
with the Company and its Subsidiaries has terminated, your Option will be
exercisable by your beneficiary, surviving spouse, estate, or any person who
acquired such Option by bequest or inheritance within the time frame in
(i) above, as applicable.

 

  c. No Other Special Vesting Rights. The provisions of the Plan with respect to
accelerated vesting in the event of Retirement (sections 10.5(iii) and 10.7 of
the Plan) do not apply to the Option. If all or any portion of the Option is
forfeited at any time during the Vesting Period, you will cease to have any
rights with respect to such forfeited Option.

 

3. Expiration of Option

In no event shall any part of your Option be exercisable after the Expiration
Date.

 

4. Procedure for Exercise

You may exercise all or a portion of the Option (to the extent vested) pursuant
to the exercise procedures specified by the Company from time to time in Plan
documentation distributed to participants, which include remitting payment of
the aggregate option price for the Option Shares being purchased pursuant to the
prospectus of the Plan.

 

3



--------------------------------------------------------------------------------

5. Transferability of Option

Except as provided below, the Option (a) is personal to you and, during your
lifetime, may be exercised only by you or your guardian or legal representative;
and (b) may not be sold, pledged, assigned or transferred in any manner, other
than in the case of your death to your beneficiary as determined pursuant to
procedures prescribed by the Committee for this purpose or by will or the laws
of descent and distribution, and any such purported sale, pledge, assignment or
transfer shall be void and of no effect. However, subject to applicable
procedures, you may transfer your Option to an immediate family member (i.e.,
your spouse, child or grandchild), a trust for the benefit of such immediate
family members during your lifetime, or a partnership whose only partners are
such immediate family members. The transferee shall remain subject to all terms
and conditions applicable to the Option prior to the transfer.

 

6. Conformity with Plan

Your Option is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan which is incorporated herein by reference.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan except as expressly provided otherwise in
this Agreement. The Committee reserves its rights to amend or terminate the Plan
at any time without your consent; provided, however, that the Option shall not,
without your written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). All interpretations and determinations of the Committee or its delegate
shall be final, binding and conclusive upon you and your legal representatives
and any recipient of a transfer of the Option permitted by this Agreement with
respect to any question arising hereunder or under the Plan or otherwise,
including guidelines, policies or regulations which govern administration of the
Plan. By acknowledging this Agreement, you agree to be bound by all of the terms
of the Plan and acknowledge availability and accessibility of the Plan document,
the Plan Prospectus, and either the Company’s latest annual report to
shareholders or annual report on Form 10-K on the Plan and/or Company websites.
You understand that you may request paper copies of the foregoing documents by
contacting the Company’s Director, Executive Compensation & International
Compensation and Benefits.

 

7. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of the Option Shares is necessary or
desirable as a condition of, or in connection with, the granting of the Option
or the issue or purchase of the Option Shares thereunder, no Option Shares may
be issued unless such listing,

 

4



--------------------------------------------------------------------------------

registration or qualification is effected free of any conditions not acceptable
to the Committee. All certificates for shares of the company’s common stock
delivered under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any listing
standards of any exchange or self-regulatory organization on which the Company’s
common stock is listed, and any applicable federal or state laws; and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company. The Company
shall have no liability to deliver any shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state, federal, and foreign laws (including,
without limitation and if applicable, the requirements of the Securities Act of
1933), and any applicable requirements of any securities exchange or similar
entity. The Committee shall be permitted to amend this Agreement in its
discretion to the extent the Committee determines that such amendment is
necessary or desirable to achieve compliance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the guidance thereunder.

 

8. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Option is also subject to your complying with and not breaching the
non-compete, confidentiality, and non-solicitation covenants in your Employment
Agreement.

 

9. Section 409A

It is intended, and this Agreement shall be construed, so that the Option shall
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
pursuant to Treasury Regulation Section 1.409A-1(b)(5)(i)(A).

 

10. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your Option
shall not give you any right to any additional awards under the Plan or any
other compensation plan the Company has adopted or may adopt. The agreements
contained in this Agreement shall be binding upon and inure to the benefit of
any successor of the Company.

 

5



--------------------------------------------------------------------------------

11. Withholding

As a condition of exercise of your Option, you are required to pay to the
Company all applicable federal, state, local or other taxes, domestic or
foreign, with respect to the Option (the “Required Tax Payments”) pursuant to
the method you elect at the time of exercise from among the methods made
available by the Committee for this purpose.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Option or this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant of the Option as a result of any change in applicable law or regulation or
any future law, regulation, ruling, or judicial decisions; provided that, any
such change shall be applicable only to that portion of an Option that is then
subject to restrictions as provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or ny part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

6



--------------------------------------------------------------------------------

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Option in full satisfaction of any and all
obligations of the Company to grant equity compensation awards to you as of the
date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. No Rights as Shareholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to the Option Shares, unless and to the extent that you
exercise the Option provided hereunder and the Option Shares are registered in
your name as owner.

 

18. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

 

Acknowledged: /s/ Roland C. Smith Roland C. Smith

Date: 11/13/13

 

7